 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GLADYS PEREZ,                                      Case No.: 2:14-cv-02087-APG-BNW

 4                Petitioner,                         ORDER
            v.
 5                                                    [ECF No. 101]
     STATE OF NEVADA, et al.,
 6
                  Respondents.
 7

 8         The petitioner’s unopposed motion for extension of time (ECF No. 101) is granted. The

 9 petitioner will have until May 29, 2019 to file a reply to the respondents’ opposition to her

10 motion for discovery.

11         Dated: May 6, 2019.

12

13                                                       __________________________________
                                                         ANDREW P. GORDON
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23
